Title: To James Madison from John Pope, 30 September 1816
From: Pope, John
To: Madison, James


        
          Dr Sir
          Lexington september 30th 1816
        
        I beg leave to recommend for the vacancy in the judiciary occasioned by the death of Judge Innis Mr Silus M. Noel residing near Frankfort. I am not intimately acqua[i]nted with him but have understood that he has been a practising lawyer & for a time a judge. He is a gentleman of excellent education, good mind & very respectable legal attainments. His private character is unexceptionable & his general deportment dignified & agreable. Of his political veiws I am not well informed but believe him to be a decided republican & a friend to the present administration. I owe it to candour to state that there are a few very few able experienced lawyers in the state, whom I would prefer to Mr Noel, but considering his indepence & integrity of character & qualifications I believe in making a selection

from those who will be recommended, you cannot make a better or more popular choice than Mr Noel. I[n] making these suggestions I beg leave to assure You that I am by no personal or political considerations. Mr Noel is neither a relative nor particular friend of mine. I shall be gratified if the vacancy is filled by a man neither too weak nor too wicked to be independent & impartial. Please to accept assurances of my respect & esteem for you—yours &c
        
          John Pope
        
      